Fourth Court of Appeals
                              San Antonio, Texas
                                    March 27, 2019

                                  No. 04-19-00063-CR

                                     Kurt LOPER,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the County Court at Law No. 6, Bexar County, Texas
                                Trial Court No. 566384
                    Honorable Wayne A. Christian, Judge Presiding

                                       ORDER

      This appeal is DISMISSED.

      It is so ORDERED on March 27, 2019.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court